DETAILED ACTION

This office action is a response to the request for continued examination filed on 12/15/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 11/17/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for executing a set of simulations to generate configuration data for a set of network elements. A configuration for the set of elements is formally verified so that a set of contracts are satisfied, where the set of network elements is included in vehicle-to-everything (V2X) network. 
Prior art reference Sebastian discloses an emulator for emulating a test scenario for a connected vehicle application where the GNSS/CAN simulators may generate signal for emulating a desired location, date, and/or time based on various parameters. 
Prior art reference Smith discloses that smart contracts can be used for verifying contracts which may include configuration of a device which may be facilitating V2X communication. Smart contract may 
Prior art Govindappa discloses a system where processors are configured to generate a digital twin of the subsystem based on operating parameters and received simulated data generated by the execution.
However, prior art on record does not disclose the features of creating assume-guarantee contracts for the network elements based on a user-specified or extracted specification data; and executing a second simulation to generate configuration data describing an optimized configuration for the network elements such that the set of assume-guarantee contracts and a global contract is satisfied.
Claims 1, 5, 13 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of creating a set of assume-guarantee contracts for a set of network elements based on one or more of a user-specified specification data or the extracted specification data; executing a second simulation to generate configuration data that describes an optimized configuration for the set of network elements so that the set of assume-guarantee contracts and a global contract is satisfied; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414